IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                  February 26, 2002 Session

          STATE OF TENNESSEE v. CHRISTOPHER GLENN BELL

                Direct Appeal from the Criminal Court for Anderson County
                          No. 91CR0406     James B. Scott, Judge



                                 No. E2001-01243-CCA-R3-CD
                                        April 17, 2002

In 1992, pursuant to a plea agreement, the Defendant pleaded guilty to possession with intent to sell
a Schedule I controlled substance, received an eight-year sentence, and was granted full probation.
In 1998, the trial court revoked the Defendant’s probation and ordered the Defendant to serve the
eight-year sentence in the Tennessee Department of Correction. The Tennessee Department of
Correction subsequently placed the Defendant in the special alternative incarceration unit program,
and upon the Defendant’s successful completion of the boot camp program, released the Defendant
on supervision. A warrant was issued on September 6, 2000, alleging that the Defendant had
violated the terms of his release. The trial court revoked the Defendant’s release and ordered the
Defendant to serve the remainder of his sentence in the Tennessee Department of Correction. The
Defendant now appeals, arguing that because more than eight calendar years had passed from the
date of his original sentence on July 10, 1992 to the date of the violation of probation warrant that
was filed on September 6, 2000, the original eight-year probated sentence had expired. We conclude
that because the service of the Defendant’s eight-year sentence began on April 3, 1998, when his
probation was revoked and he was ordered to serve the sentence, the sentence had not expired, and
the September 6 warrant was thus timely. Therefore, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JERRY L. SMITH and JAMES
CURWOOD WITT, JR., JJ, joined.

Billy P. Sams, Oak Ridge, Tennessee, for the Appellant, Christopher Glenn Bell.

Paul G. Summers, Attorney General and Reporter; Mark A. Fulks, Assistant Attorney General;
James N. Ramsey, District Attorney General; and Janice G. Hicks, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                            OPINION

                                              I. Facts
        On April 27, 1992, the Defendant pleaded guilty to possession with intent to sell lysergic acid
diethylamide (LSD). Pursuant to a plea agreement, the Defendant received an eight-year sentence,
and the State dismissed two other felony drug charges against the Defendant. Judgment was entered
against the Defendant on July 10, 1992, imposing an eight-year probated sentence. Over the next
six years, four warrants were issued against the Defendant alleging that he had violated the terms of
his probation. The first three warrants, which were filed on July 6, 1993, April 15, 1996, and
September 9, 1997, respectively, alleged that the Defendant had failed to report to his probation
officer and had failed to pay his probation fees in a timely fashion. The trial court disposed of each
of the first three probation violation warrants by allowing the Defendant to remain on probation,
although the 1996 warrant resulted in the Defendant serving sixty days in jail prior to returning to
probation, and the 1997 warrant resulted in the Defendant’s transfer to intensive probation.
Subsequently, a fourth warrant against the Defendant was issued alleging that the Defendant had
failed to report, had failed to pay probation fees, and had tested positive for marijuana use. The
Defendant admitted that these allegations were true, and on April 3, 1998, the trial court ordered the
Defendant to serve his original eight-year sentence in the Tennessee Department of Correction.

        On November 5, 1998, the Defendant successfully completed the special alternative
incarceration program, commonly referred to as “boot camp” in the Tennessee Department of
Correction and was again released on probation. Less than two years later, on September 5, 2000,
yet another violation of probation warrant was issued against the Defendant alleging that he had
twice refused drug screens and was behind on community service work. On May 15, 2001, the trial
court entered an “AMENDED JUDGMENT” against the Defendant revoking the Defendant’s
probation and ordering the Defendant to serve his eight-year sentence in the Tennessee Department
of Correction.

        In this appeal, the Defendant alleges that on September 5, 2000, the trial court was without
jurisdiction to order the Defendant to serve the eight-year sentence in confinement because more
than eight calendar years had passed since July 10, 1992, the date the eight-year probative sentence
was entered. We respectfully disagree and affirm the judgment of the trial court.

                                            II. Analysis

         As the State points out in its brief, when probation is revoked, “the original judgment so
rendered by the trial judge shall be in full force and effect from the date of the revocation of such
suspension . . . .” Tenn. Code Ann. § 40-35-310. In the present case, the “date of the revocation of
such suspension” is April 3, 1998, when the trial court revoked the Defendant’s probation pursuant
to the fourth violation of probation warrant issued against the Defendant. Id. The Defendant began
serving the eight-year sentence in the Tennessee Department of Correction on April 3, 1998.
Logically, the expiration date of the Defendant’s sentence would therefore be April 3, 2006.

       Pursuant to Tennessee Code Annotated § 40-20-201, the Tennessee Department of
Correction is authorized to utilize a “special alternative incarceration unit.” It may then release
defendants on “supervision” if the defendants successfully complete the “boot camp” program.

                                                 -2-
Tenn. Code Ann. § 40-20-206. Trial courts are authorized to revoke a defendant’s release if the
defendant fails to comply with the terms and conditions of the release. Id.

        On September 5, 2000, when the warrant was issued alleging that the Defendant had failed
to comply with the terms and conditions of his release on supervision following his successful
completion of the “boot camp” program, more than five years remained of the Defendant’s eight-
year sentence that went into affect on April 3, 1998. Additionally, the Defendant clearly had not
completed eight years of probation between July 10, 1992 and September 5, 2000. Even if the
Defendant is deemed to have been serving his probated sentence (while not incarcerated), the period
of time from July 10, 1992 to April 3, 1998 (less sixty days of incarceration in 1996), plus the period
of time from November 5, 1998 to September 5, 2000, does not total eight calendar years. The State
asserts in its brief that the Defendant’s sentence was in full force and effect when he violated the
terms of his supervised release following “boot camp” and when the trial court subsequently revoked
probation. We agree.

       Accordingly, the judgment of the criminal court is AFFIRMED.



                                                       ___________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE




                                                 -3-